Citation Nr: 1210784	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder. 

2.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome (IBS). 


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and son



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from September 1970 through June 1973. The Veteran served in the Republic of Vietnam from September 1971 through May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for PTSD and granted service connection for IBS and assigned a non-compensable evaluation, effective May 11, 2005. 

In September 2009, the Veteran presented testimony before the undersigned.  At the hearing, the Veteran's representative expressed his intention to file a claim for service connection for a disability of the upper digestive system as secondary to the IBS.  This matter is REFERRED to the RO for further action, if necessary. 

In a January 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability.  In response to the Veteran's request, the Board denied a motion of reconsideration of that decision in July 2010.  The Veteran then appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and the Secretary of Veterans Affairs filed with the Court a Joint Motion for Partial Remand.  On April 21, 2011, the Court issued an Order which granted the Joint Motion for Remand and remanded the case to the Board, directing the Board to comply with its directives therein.  

Pertinent to the claim for service connection for an acquired psychiatric disability, the Veteran submitted additional evidence in support of his claim in December 2011.  He specifically indicated that he was not waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance and requested that the claim be remanded.  However, the Board is taking action favorable to the Veteran with respect to this claim and adjudicating it would therefore not pose any prejudice to the Veteran.  Therefore, the Board will proceed with adjudication of the claim.  See 38 C.F.R. § 20.1304(c) (2011). 

Additionally, in the January 2010 decision, the Board remanded the claim for an increased evaluation for IBS, which was not subject to the Joint Motion for Partial Remand.  Subsequently, in a May 2011 rating decision, the Appeals Management Center (AMC) increased the disability evaluation for IBS to 10 percent disabling, effective May 11, 2005.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 


FINDINGS OF FACT

1.  The Veteran's PTSD has been linked to his military service.  

2.  The Veteran's IBS is no more than moderate in degree; it does not approximate severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 


CONCLUSIONS OF LAW

1.  The Veteran's PTSD is etiologically related to his active service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7319 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded the claim for an increased evaluation for IBS in January 2010.  Specifically, the Board instructed the AMC/RO to obtain any outstanding medical records, provide the Veteran with an updated examination to determine the current severity of his IBS, and to readjudicate the claim.  In a February 2010 letter, the AMC requested the Veteran to identify outstanding treatment records for his IBS and subsequently records from VA and a private clinic were associated with the claims folder.  The Veteran was afforded an examination in April 2010 and his claim was readjudicated in a May 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Specifically as to the claim for an acquired psychiatric disability, in light of the full grant of the benefit sought on appeal in this decision, no further notification or assistance is necessary to develop facts pertinent to that claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim is being granted for reasons explained in greater detail below and the AOJ will remedy any defect when effectuating the award of benefits.

As to the claim for an increased evaluation for IBS, the Board notes that this claim is the appeal of an initial rating and fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claim based on all the evidence in the May 2011 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided with VA examinations throughout the appeal, most recently in April 2010.  This examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his disability since he was last examined in April 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran presented testimony before the undersigned Veterans Law Judge in September 2009.  Therefore, the duties to notify and assist have been met. 


PTSD

The Veteran contends that his currently diagnosed PTSD is the result of his service in Vietnam.  The Veteran described shellings and rocket attacks while stationed at PhuLoy and also while serving in DaNang.  He also described being fired at while serving as a perimeter guard, and noted that some of his friends were killed in Vietnam.  The Veteran stated that he worked on helicopters and did guard duty constantly in Vietnam.  He reported that he had to watch his back, as rockets and guns were continuously be fired at him.  The record contains a statement from a friend, J.H., stating that the Veteran had been exposed to rockets while in Danang. See September 2005 statement.  The Veteran stated that no one could be trusted in Vietnam, including women and children, and that he constantly had to be alert in case of attack.  The Veteran also described picking up men in fields by helicopter, and being involved in an attempted rescue of men in two helicopters that had gone down.   He has also indicated guilt over this brother's service in Vietnam; his brother remained in Vietnam to allow the Veteran to return in the U.S. for the birth of his child.  The Veteran stated that his brother returned from service a changed person and eventually committed suicide.  

Generally, service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

Effective July13, 2010, VA has amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. 

38 C.F.R. § 3.304(f)  previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, and former Prisoners-of-War, as sufficient to establish the occurrence of the claimed in-service stressor.  The recent amendment of 38 CFR § 3.304(f), however, eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

After the Board issued is January 2010 decision, VA amended its regulations concerning adjudication of claims for PTSD.  Specifically, 38 C.F.R. § 3.304(f)(3) , as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f) (2011)). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

As to the Veteran's claimed stressors, the Board notes that a coordinator from the U.S. Army and Joint Services Records Research Center (JSSRC) submitted a memorandum in January 2009 as to the formal finding on a lack of information required to verify the stressful events sufficient to send to the JSRRC.  Citing to a lack of information, the coordinator indicated that all efforts to obtain additional information had been exhausted and any further attempts were futile.  

Nevertheless, review of the service personnel records shows that the Veteran served in Vietnam from September 1971 to May 1972.  He received the National Defense Service Medal, the Vietnam Service Medal, the Vietnam Campaign Medal with 60 device, and 1 O/S Bar.  His military occupational specialty (MOS) was an Airframe Repairman, with the related civilian occupation denoted as sheet metal worker, serving with the 605th and 611th Transportation Companies, and the 62nd Aviation Company.  

Based on the Veteran's military background, as well as the revised regulation as to when a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, the Board finds that Veteran's reports of his in-service stressors, are credible.  Since the Veteran's stressors were related to his fear of hostile military or terrorist activity, and were consistent with the places, types, and circumstances of his service, the Board finds that his lay testimony alone establishes the occurrence of the claimed in-service stressors cited herein.  See supra 38 C.F.R. § 3.304(f)(3).  

With respect to a diagnosis of PTSD, the record is replete with diagnoses of PTSD which has been linked to his military service.  See e.g. letters from VA Director, PTSD Clinical Team dated September 2005, March 2010, April 2011.  

In light of the changes in the law pertaining to the adjudication of PTSD claims promulgated since the prior Board denial, inasmuch as the Veteran has been diagnosed with PSTD which a VA psychologist has linked to his military service, the Board finds that there is sufficient evidence to grant the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is granted.  

IBS

The Veteran essentially contends that his IBS is more disabling than contemplated by the current 10 percent disability evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2011).

The Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113 (2011). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011). 

In this case, the Veteran's disability has been identified as IBS and his disability has been evaluated under Diagnostic Code 7319 for irritable colon syndrome.  The Board can identify no more appropriate diagnostic code and neither the Veteran nor his attorney has identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code. 

Diagnostic Code 7319 provides a 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2011). 

A May 2005 entry in the outpatient treatment records noted that the Veteran complained of epigastric pain, occurring 4-5 times per week, with the pain 8/10 and occurring in the morning.  The Veteran reported that the pain was relieved with Nexium, and was associated with vomiting, sometimes with blood in the vomitus, no diarrhea, no blood in stools, no weight loss, and no anorexia.  The Veteran was diagnosed with GERD and irritable bowel syndrome. 

VA treatment records dated in June 2005 and September 2005 noted that the Veteran's GI system (IBS, vomiting, and epigastric pain) was improved, noting that the Veteran took Prilosec p.r.n. (as occasion required), and that he had stopped Nexium allegedly due to headaches.  Evaluation of the abdomen demonstrated that it was soft and non-tender, and with positive bowel sounds.

An April 2006 VA examination report noted that the Veteran's abdomen was soft without any masses felt and that a bowel sounds were active.  

A September 2008 letter from E.H., M.D. stated that the Veteran was diagnosed with irritable bowel syndrome (diarrhea variant), but was fairly well controlled with fiber tablets.  Dr. H. noted that the Veteran had episodes of bloating/distention and diarrhea which were dealt with fairly successfully with medications that he was already on by increasing the dosages to levels that controlled his symptoms.  Dr. H. stated that the Veteran could not foresee his recurrences which happened about every five to six weeks, and therefore, he suffered the symptoms of his diagnosis. Dr. H. stated that it was usually possible to manage the Veteran's symptoms over the phone because he had known the Veteran for over a decade and knew what to inquire about and who to speak with for details. 

At his September 2009 Board hearing, the Veteran described his current IBS symptoms.  He stated that he had diarrhea and stomach cramps almost every day, with a frequent need to go to the bathroom.  The Veteran described constant heartburn or gastric upset, and his son stated that the Veteran threw up every morning.  The Veteran noted that his current medications included FiberCon, Tums, Mylanta and Nexium. 

The April 2010 VA examination report noted persistent diarrhea four to six times daily but without trauma to the intestines, intestinal neoplasm, constipation, fistula, intestinal pain, ulcerative colitis, or other symptoms.  He had nausea and vomiting.  The Veteran took Fibercon for his diarrhea without side effects.  There were no indications of partial bowel obstruction.  On evaluation, the examiner observed there were no signs of weight loss or malnutrition, anemia, fistula, abdominal mass, or abdominal tenderness.  He manifested an abdomen that was soft and non-tender without guarding or rebound.  In noting a diagnosis of IBS associated with mild GERD and anxiety, the examiner found that the Veteran's symptoms of IBS caused moderate disability with diarrhea five to six times daily with moderate abdominal distress.  

Based upon the evidence, the preponderance of the evidence shows that the Veteran's IBS approximates no more than a moderate disability under Diagnostic Code 7319, and he is therefore not entitled to an increased, 30 percent, rating.  His symptomatology does not more closely approximate a severe disorder.  While the Veteran has frequent daily episodes of diarrhea and has abdominal distress, these symptoms are contemplated in the current 10 percent evaluation.  There is no indication that his symptoms are severe or that he has constant abdominal distress as contemplated by a higher rating.  On the contrary, the April 2010 examiner, in response to a question posed regarding whether the Veteran's disability was mild, moderate, or severe, described the Veteran's IBS as "moderate."   As the evidence is not consistent with severe disability, the Board concludes that a higher evaluation is not warranted. 

In reaching this determination, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  But there is no evidence that the Veteran's IBS has been more severe than the extent of disability contemplated under the assigned 10 percent rating at any time during the period of this initial evaluation. 

Additionally, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing diarrhea and stomach cramps, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination, at his hearing, and at clinical visits.  Furthermore, the VA examiner that conducted the recent VA examination considered the Veteran's reported symptoms before concluding the disability was moderate in severity.  Having considered the Veteran's reports along with findings from the Veteran's most recent VA examination, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions suggesting no more than moderate severity provided by the VA examination report have been accorded greater probative weight than the Veteran's assertion that a higher rating is warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability that the manifestations of his IBS are not in excess of those contemplated by the schedular criteria.  Additionally, although the Veteran is retired, there is no evidence that the disability would interfere with employment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue for increased evaluation for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case neither the Veteran nor his attorney has argued, and the record does not otherwise reflect, that his IBS renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for PTSD is granted.   

An initial evaluation in excess of 10 percent for IBS is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


